McCLELLAN, J.
It was upon the defendant, Elkan, to affirmatively show by his claim of exemptions that the debt of the garnishee to him was exempt from subjection to plaintiff’s judgment, so that upon a mere denial of the claim — an averment that the claim is invalid entirely — by the plaintiffs all material issues would be presented. And a claim which may or may -not be good accordingly as some issue not presented by it is determined one way or the other — a claim which is good, abstractly speaking, against a debt contracted at one time but which is not good against a debt contracted at another time, and which does not show whether the debt against which it asserted was contracted at the one time or the other — does not show on its face that the claimant is entitled to his exemptions, presents nothing upon which plaintiff is bound to take issue and is insufficient. The affidavit of claim filed here shows that five hundred and fifty dollars of the ainount due from the garnishee was exempted to defendant only upon the assumption that plaintiffs’ debt was contracted subsequently to the adoption of the constitution of 1868. This sum was sufficient to satify plaintiffs’ judgment more than twice over. And neither the claim affidavit nor any other part of the record in the court below shows that plaintiffs’ debt was of that class. Now, of course it is highly probable that a debt which was reduced to judgment in 1893 was contracted after 1868. But still it is probable only. It is not certain, for a debt contracted prior to that time might have been so renewed as not even to be barred by the statute of limitations; and if it were open to the plea of the statute of limitations, there might-yet still be a perfectly valid judgment *315for it, tlie plea not haying been interposed. And so long as the language of the affidavit setting forth the claim of exemptions raises only a probability, of however high a nature, that the thing claimed is exempt from being subjected to a particular debt, it cannot be said that the right is affirmatively shown ; and the plaintiff is not called upon to test the truth of the affidavit when all it sets forth may be confessed to be true without confessing the right the defendant is attempting to assert, but he may move the court to strike it out as insufficient. Randolph v. Little, 62 Ala. 396; Young v. Hubbard, 102 Ala. 373.
If it be conceded that the claim filed was sufficient as to two hundred and seventy-five dollars of the fund, on the theory that the exemption allowed by section 2512 of the Code of 1886, under which the claim to this extent is presented, is assertable against all debts whenever created, still there was left much more than enough of the debt due from the garnishee to satisfy plaintiffs’ judgment, so that more of the fund than was sufficiently claimed by the defendant is untouched and unaffected by the judgment against the garnishee. And the fact that a part of the money was properly claimed did not put it on the plaintiff to contest an insufficient claim as to the balance, nor did the striking out of the claim as a whole at all prejudice the defendant or, in legal contemplation as we shall see, the garnishee, since the former got all he was entitled to out of the fund on account of the claim so far as properly presented, and the latter, prima facie at least, had no interest in the money as between the plaintiff and the defendant.
And this brings us naturally to the question of the garnishee’s right to impeach in any way the action of the court in striking out defendant’s alleged claim of exemptions on plaintiffs’ motion. And assuming in this connection that apart from the question of exemption ml non, plaintiffs were entitled to judgment against the garnishee on his answer, the matter stands thus : The garnishee while the writ was upon him was indebted to the defendant. This debt he chose to pay to the defendant before answer. He then had no shadow of defense against the writ, nor of right to interpose any objection to the rendition thereon of a judgment against him. The defendant, it may be granted, had a right to *316claim the amount of said debt as exempted to him, but this right was purely personal to him, given exclusively for his own benefit, to be asserted or not at his own election, and, if not properly asserted by him, was forever lost. He attempted to assert it, but the court below held that he in fact and law did not assert it. He had then a further right to appeal from that ruling, but, like the right to claim his exemptions in the first instance, this right of appeal was his alone, and to be exercised for his own benefit. He has not sought to exercise it at all, and so far as any action of his is concerned the judgment against his claim of exemption will not be disturbed. But the garnishee now comes and says that that judgment against the defendant’s personal right, which he alone could exercise and effectuate, is of injury to me, because in my own wrong I have paid the money to him, and unless I am allowed to prosecute this claim of exemptions, I will have to pay it over again, and cannot recover it' back from him, and I, therefore, appeal to and pray the court of last resort to allow defendant’s claim of exemptions for my benefit. We know of no principle upon which this should be permitted. There are at least two considerations which preclude its being done. In the first place to allow it would be practically to allow the garnishee to make and prosecute defendant’s claim of exemption. And in the next place it would be to confer upon the garnishee a right purely because of the manifest and wholly voluntary wrong he committed in paying the money to the defendant. In legal contemplation, the garnishee stands indifferent between the plaintiff in judgment and the defendant. It is nothing to him whether the one or the other is entitled to the fund in his hands. His only concern is to pay it to that one who shall be adjudged entitled to it. He has no right to intercept or intervene in any way in the contest between them, but he must stand still until that contest is determined between them alone, and then pay to the successful party. If, instead of this plain and safe course, he pays to either party before the contest is decided he does so at his own risk and in his own wrong, and such payment cannot confer upon him, directly or indirectly, any rights whatever against the successful party in the contest, whether such contest have reference to defendant’s indebtedness to the *317plaintiff, and arises in the original suit, or to defendant’s exemptions, and arises on his claim in that behalf. In other words, and in brief, all that the garnishee is entitled to as a condition to his payment to the plaintiff is a judgment against the defendant, which as between him and the plaintiff settles the latter’s rights. If the judgment rendered is void, the garnishee will be permitted to show that fact, for that is no judgment at all, does not determine the contest between the parties, and will not protect the garnishee against the defendant if he pays the plaintiff under it. But if the judgment is merely erroneous, and, therefore, voidable on appeal by the defendant, but not void, payment under it will protect the garnishee and he cannot be heard to question its validity; and so long as the defendant does not appeal, it is perfectly good against all the world. The judgment in the action against defendant is not questioned at all on this appeal. The judgment against defendant’s claim of exemptions is not attacked as void, and, granting all that appellant contends for, it would be erroneous and voidable only, but to be so held only on the appeal of the defendant. He does not appeal. And the garnishee, who alone appeals, cannot be heard to insist that it is erroneous, and should be reversed. — 1 Brick. Dig., 182, §§405-6; Security Loan Association v. Weems, 69 Ala. 584.
We have assumed that the plaintiff, apart from the question of defendant’s exemptions, was entitled to judgment on the garnishee’s answer. Having shown, or attempted to show, that so far as the garnishee is concerned, on this appeal the inquiry as to defendant’s exemptions is out of the case, we now recur to the question whether the answer of the garnishee justified a judgment against him. And little need "be said in this connection. We do not hesitate to construe the answer to mean simply this : that defendant was employed by the garnishee at a salary of seventy-five dollars per month, payable at the end of each month, and that the garnishee allowed the defendant to take money and goods out of the business during 'the course of each month in payment of his salary; or in other words, the garnishee, Avhile the writ was upon him paid the defendant’s salary before it became due, but as and after it had accrued. The moment the salary or any part of *318it had been earned and thus accrued, it became liable to the writ though not yet due and payable, and continued subject thereto notwithstanding it was all paid before any part of it became due. The answer, construed even most favorably to the garnishee, shows that the garnishee was indebted to the defendant for wages accrued, but not for wages due; the wages earned having been paid by the garnishee in his own wrong and at his own peril before they became delinquent. The case is thus very different from that of Archer v. Peoples’ Savings Bank, 88 Ala. 249, where the salary was wholly payable and paid in advance of its being earned, and where this court said that if not paid in advance, but allowed to remain uncollected even for a single day, it became a debt subject-to the writ. — Gray v. Perry Hardware Co., 111 Ala. 532. Judgment was properly rendered on the answer of the garnishee, and it must be affirmed.
The same judgment will be entered in the case of M. Ely, Garnishee, v. Morris Flinn, identical with the case considered above and submitted with it.
Affirmed.